Citation Nr: 1228563	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  10-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for kidney disease (claimed as kidney failure).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In August 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

In January 2012, the Board remanded claims for service connection for kidney disease and obstructive sleep apnea for further evidentiary development.  In a February 2012 decision, the VA Appeals Management Center granted service connection for obstructive sleep apnea.  As this represents a full grant of benefits, the issue of entitlement to service connection for obstructive sleep apnea is no longer on appeal.  As to the claim for service connection for kidney disease, the requested development was completed and the case has now been returned to the Board for further appellate action.

In March 2012, after the case was returned to the Board, the Veteran submitted an additional private treatment record and a statement in support of his claim.  In the April 18, 2012 Appellant's Post-Remand Brief, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) review of this evidence.  See 38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

Kidney disease was not present until many years after service and there is no competent evidence that the current kidney disease is related to the Veteran's service.  

CONCLUSION OF LAW

The criteria for establishing service connection for kidney disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, and hearing testimony.

During the Veteran's hearing, he testified that he believed that his service treatment records were not accurate.  Board Hearing Tr. at 13.  Specifically, he noted that one form identified him as Caucasian when he identifies himself as black or African American.  Board Hearing Tr. at 12.  While there may be a typographical error on the form identified by the Veteran, the service treatment records contain the Veteran's personal identifying information.  There is no indication that there are additional inaccuracies on this record, and the personal information pertains to the Veteran; therefore, further action in this regard is unnecessary.  In addition, the Board notes that the Veteran's testimony indicated that he did not seek treatment related to his kidneys during service.  See Board Hearing Tr. at 10.  

The Veteran has not been afforded a VA examination concerning his claim for service connection for kidney disease.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no competent evidence that shows the Veteran had any signs or symptoms of kidney disease during service or for many years thereafter or that the Veteran's current kidney disease is related to his military service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, the Board notes that the case was remanded in January 2012 to give the Veteran an opportunity to identify any relevant treatment records and authorize VA to obtain them.  A January 2012 letter was sent to the Veteran requesting such information and authorization.  This letter was sent to the Veteran's last known address and was not returned by the post office.  The Veteran did not submit any additional authorization for VA to obtain records.  He did submit an October 1995 report of an abdomen ultrasound which has been considered by the Board.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  During the hearing, the Veteran, along with the representative and the undersigned discussed the issue in appellate status and discussed the information needed to substantiate the claim; on the basis on this testimony, the Board previously remanded to seek additional evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Analysis

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease or nephritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he was born with only one functioning kidney and as a result was disabled during service.  He essentially argues that a preexisting kidney disability was aggravated during service.  He also suggests that weight gain during service was a sign of kidney dysfunction.  

Service treatment records show no complaint, diagnosis, or treatment for any kidney disorder or dysfunction.  Likewise, the Veteran testified that he had no problems with his kidneys prior to or during service.  Board Hearing Tr. at 10.  As no kidney disorder was noted on examination at the Veteran's entry into service, the Board presumes that he was in sound condition at that time.  See 38 C.F.R. § 3.304(b) (2011).  

The only evidence that kidney disease had its onset during service or was aggravated during service (or shortly thereafter) is the Veteran's statement that his weight gain during service could have been a sign of kidney dysfunction.  While the service treatment records show that the Veteran gained almost 40 pounds during his 1 year and 9 months of service, he has not submitted any competent evidence suggesting that weight gain is a sign or symptom of kidney dysfunction.  As the Veteran is not shown to possess any specialized training in the medical field, he is not competent to provide a medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The medical evidence of record indicates that an abdomen ultrasound in October 1995 revealed a pelvic left kidney and no other significant pathology.  The Veteran was diagnosed with nephropathy/renal failure in late 2004 and was started on dialysis in November 2005.  He now has end stage renal disease.  The lack of treatment and absence of indication of complaint for any kidney dysfunction for decades since his separation from service is evidence against any claim that kidney disease began during service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Simply put, while the Veteran may have been born with a non-functioning kidney, he did not show any signs of kidney dysfunction until years after his service and there is no competent evidence that his current kidney disease is etiologically related to his military service.  Accordingly, service connection for kidney disease is not warranted.

To the extent that the Veteran argues his weight gain in service led to diabetes mellitus, which in turn caused kidney dysfunction, the Board notes that service connection for diabetes mellitus has been denied.  As such, service connection on a secondary basis to diabetes mellitus is not for consideration.  See 38 C.F.R. § 3.310 (2011).  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for kidney disease is denied.




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


